Citation Nr: 1630913	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes.

2.  Entitlement to service connection for a left shoulder disorder, including residuals from previous surgery.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran had active service from April 2001 to February 2011.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims file was subsequently transferred to the RO in Milwaukee, Wisconsin.

These issues were previously before the Board in June 2015.  In that decision, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes and remanded the issue of entitlement to service connection for a left shoulder disorder for additional development.  Specifically, the Board remanded the issue of entitlement to service connection for a left shoulder disorder for additional development to obtain additional treatment records and to provide the Veteran with a VA etiological examination.  Additional VA treatment records were obtained and associated with the claims file, and the Veteran was provided with an appropriate VA examination in July 2015.  As such, there has been substantial compliance with the Board's June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

Meanwhile, the Veteran appealed the Board's denial of entitlement to an initial rating in excess of 10 percent for service-connected low back strain to the United States Court of Veterans Appeals (Court).  A Joint Motion for Partial Remand (Joint Motion) was filed in March 2016 and granted by the Court that same month.  That claim also now returns to the Board.

The Board acknowledges that its June 2015 decision also remanded the issue of entitlement to service connection for a left hand disorder for additional development.  However, in a December 2015 rating decision, the RO granted entitlement to service connection for carpal tunnel syndrome, left hand (claimed as left hand sprain and/or hand problems), and assigned a10 percent evaluation effective February 20, 2011.  As this was a full grant of the benefits sought on appeal, this issue is no longer before the Board.  

The issue of entitlement to an initial rating in excess of 10 percent for service-connected low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left shoulder disorder did not have its onset in service, manifest within one year of the Veteran's discharge from service, and is not shown to be causally or etiologically a result of military service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in October 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination in July 2015, the report of which has been associated with the claims file.  The VA examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  The examiner also provided all the information needed to evaluate his alleged disability.  Therefore, the Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issue decided herein.

The Veteran seeks entitlement to service connection for a left shoulder disorder.  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Here, the Veteran asserts that he has a left shoulder disorder status post surgery that should be service connected.  The Board notes that its June 2015 decision denied entitlement to service connection for a keloid scar of the left shoulder.  The denial of this issue was not vacated and remanded by the Court and, as such, is no longer before the Board.

Service treatment records reveal that the Veteran's April 2001 entrance examination included a notation of surgical scar on his left shoulder.  The report explained this scar was due to the removal of a birthmark at the age of 15 months.  Prior to his discharge from service in February 2011, the Veteran was provided with a VA examination in October 2010.  During this examination, the Veteran was noted as having "malalignment" in his left shoulder.  Therefore, this October 2010 examination report provided some suggestion that the Veteran experienced a disorder of the left shoulder during his active duty service.

As such, in its June 2015 decision, the Board remanded the issue of entitlement to service connection for a left shoulder disorder, in part, so that the Veteran could be provided with a VA examination to determine whether he had a current chronic left shoulder disability, and, if so, the likelihood that the disability began during, or was otherwise caused by, his active duty service.  
 
Pursuant to the Board's June 2015 Remand instructions, the Veteran was provided with a VA Shoulder and Arm Conditions examination in July 2015, at which time the examiner opined that the Veteran did not have a current diagnosis associated with his left shoulder.  The examiner emphasized that the Veteran had not sought any treatment for the left shoulder since leaving service, although he did report tightness in the area of the left shoulder scar.  The examiner further emphasized that the October 2010 VA examination as well as the current June 2015 examination revealed normal ranges of motion of the left shoulder.  The examiner explained that the current examination did not reveal any evidence of  "malalignment," and that "malalignment" was an uncommon finding for an examination of the shoulder joint.  As such, the examiner was unable to determine the meaning of the October 2015 finding of "malalignment" in the left shoulder without resorting to speculation.  

The Board emphasizes that service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Tightness of the left shoulder is a symptom that has been reported by history only in examination and is not a disability for which service connection can be granted.  As such, service connection for left shoulder tightness is not warranted.  In addition, a mere notation of "malalignment" without additional findings of associated functional loss such as pain or decreased range of motion does not constitute a disability for which service connection can be granted.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

In the absence of a current disability or diagnosis of a left shoulder disability, there can be no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent and credible evidence of any such left shoulder disability at any point during the claims period or shortly before the claim was filed, other than the single notation of "malalignment" in the October 2010 VA examination, which is not a clinical diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Veteran has not provided any competent opinion to contradict that of the July 2015 VA examiner.  Nevertheless, the Veteran is competent to describe symptoms and facts of which he has direct knowledge.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  However, the Veteran has only described current tightness in the left shoulder, has not specifically alleged continuity of left shoulder symptomatology since service, and has not sought treatment for left shoulder symptomatology at any time.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims.  Therefore, his claim must be denied.
ORDER

Entitlement to service connection for left shoulder disorder is denied.


REMAND

The Veteran also seeks entitlement to an initial rating in excess of 10 percent for service-connected low back strain with degenerative disc changes.  

The March 2016 Joint Motion stipulated that the Board's conclusion in its June 2015 decision that "the evidence does not establish the Veteran experienced any neurologic abnormality associated with his service-connected back disorder" was not supported by an adequate statement of reasons, especially in light of evidence in the record of sciatica and spinal stenosis.  As such, the Joint Motion remanded the issue back to the Board so that it could address and weigh the probative value of such evidence.  

The General Rating Formula for Diseases and Injuries of the Spine provides that, "Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code."

In correspondence dated in June 2016, the Veteran's attorney indicated that there was an "ever-worsening level of impairment incurred since the previous examination" with respect to the Veteran's neurological abnormality.  The Veteran was last provided with an examination with respect to his low back symptomatology in November 2013.  As such, the RO must schedule the Veteran for an updated examination to determine the current severity of his service-connected back symptomatology, to include any associated neurological impairment.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his back disability and to determine any secondary lower extremity or bladder conditions.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should clearly report the extent of the Veteran's back disability in accordance with VA rating criteria, to include noting any associated neurological residuals, and offer an opinion as to the level of occupational impairment caused by the back disability.  Specifically, the examiner should present range of motion findings and determine if the Veteran experiences ankylosis.  The examiner should also note the duration of any incapacitating episodes.

2.  After completion of the above, review the expanded record and determine if a higher rating for the disability on appeal may be granted, to include if separate ratings are warranted for associated neurological impairment.  If the claims remain denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


